                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            8:18-CR-62

vs.
                                                   TENTATIVE FINDINGS
JUSTIN J. BERTSCHINGER,

                    Defendant.

      The Court has received the presentence investigation report in this case.
The defendant has objected to the presentence report (filing 54) and moved for
a downward variance (filing 55).


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing
      Guidelines to the extent permitted and required by United States
      v. Booker, 543 U.S. 220 (2005) and subsequent cases. In this
      regard, the Court gives notice that, unless otherwise ordered, it
      will:

      (a)     give the advisory Guidelines respectful consideration within
              the context of each individual case and will filter the
              Guidelines' advice through the 18 U.S.C. § 3553(a) factors,
              but will not afford the Guidelines any particular or
              "substantial" weight;

      (b)     resolve all factual disputes relevant to sentencing by the
              greater weight of the evidence and without the aid of a jury;
     (c)   impose upon the United States the burden of proof on all
           Guidelines enhancements;

     (d)   impose upon the defendant the burden of proof on all
           Guidelines mitigators;

     (e)   depart from the advisory Guidelines, if appropriate, using
           pre-Booker departure theory; and

     (f)   in cases where a departure using pre-Booker departure
           theory is not warranted, deviate or vary from the Guidelines
           when there is a principled reason justifying a sentence
           different than that called for by application of the advisory
           Guidelines, again without affording the Guidelines any
           particular or "substantial" weight.

2.   The defendant has made several objections to the presentence
     investigation report. Filing 54. The defendant objects that the
     report considers facts from Count I of the indictment, which was
     dismissed. The defendant objects to the extent the report indicates
     that his conduct was fraudulent. The defendant objects to
     paragraph 45 to the extent that it reports or implies that he was
     engaged in regular employment. The defendant objects to use of
     the findings of fact of the Administrative Law Judge in paragraph
     46, except the ALJ's conclusion that none of the defendant's
     employment rose to the level of substantial gainful employment.
     And the defendant objects to a determination of loss and
     restitution as found in paragraphs 48 and 54 on the grounds that
     the Social Security Administration made a loss determination that



                                    -2-
     it can enforce. The defendant believes that the Government will
     require a hearing to present evidence in support of the presentence
     investigation report, and that the defendant would then present
     evidence from himself and the defendant's wife in rebuttal.

     All objections will be resolved at sentencing. In addition, the
     defendant has moved for a downward variance, based upon his
     personal circumstances and § 3553(a). Filing 55. That motion will
     also be resolved at sentencing.

3.   Except to the extent, if any, that the Court has sustained an
     objection, granted a motion, or reserved an issue for later
     resolution in the preceding paragraph, the parties are notified that
     the Court's tentative findings are that the presentence report is
     correct in all respects.

4.   If any party wishes to challenge these tentative findings, that
     party shall, as soon as possible (but in any event no later than
     three (3) business days before sentencing) file with the Court and
     serve upon opposing counsel an objection challenging these
     tentative findings, supported by a brief as to the law and such
     evidentiary materials as are required, giving due regard to the
     local rules of practice governing the submission of evidentiary
     materials. If an evidentiary hearing is requested, such filings
     should include a statement describing why a hearing is necessary
     and how long such a hearing would take.

5.   Absent timely submission of the information required by the
     preceding paragraph, the Court's tentative findings may become



                                       -3-
     final and the presentence report may be relied upon by the Court
     without more.

6.   Unless otherwise ordered, any objection challenging these
     tentative findings shall be resolved at sentencing.

     Dated this 28th day of March, 2019.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -4-
